Name: Commission Regulation (EEC) No 2220/91 of 25 July 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 203/66 Official Journal of the European Communities 26. 7. 91 COMMISSION REGULATION (EEC) No 2220/91 of 25 July 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1897/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2111 /91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1897/91 Q, as last amended by Regulation (EEC) No 2135/91 (8) ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. H 2. However, the amount of the aid for 1991 /92 marke ­ ting year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 26 July 1991 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991 /92 marke ­ ting year. Article 2 This Regulation shall enter into force on 26 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 162, 26. 6. 1991 , p . 27. (3) OJ No L 164, 24. 6. 1985, p . 11 . (4) OJ No L 199, 22. 7. 1991 , p . 43 . (0 OJ No L 167, 25 . 7. 1972, p . 9 . ( «) OJ No L 201 , 31 . 7. 1990, p . 11 . 0 OJ No L 169, 29 . 6. 1991 , p . 16 . (8) OJ No L 197, 20. 7. 1991 , p . 21 . (') OJ No L 266, 28 . 9 . 1983, p. 1 . 26. 7. 91 Official Journal of the European Communities No L 203/67 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) I Current 1st period 2nd period 3rd period 4th period 5th period I ?(') 8 (&gt;) 9 (') 10 o 11 (1 ) 12 0 1 . Gross aids (ECU):  Spain 18,199 18,477 18,755 17,533 16,300 16,579  Portugal 25,169 25,447 25,725 24,503 23,270 23,549  Other Member States 18,199 18,477 18,755 17,533 16,300 16,579 2. Final aids : I l IlII Seed harvested and processed in : \ l Il  Federal Republic of Germany (DM) 42,84 43,50 44,15 41,28 38,37 39,03  Netherlands (Fl) 48,27 49,01 49,75 46,51 43,24 43,98  BLEU (Bfrs/Lfrs) 883,68 897,17 910,67 851,34 791,47 805,01  France (FF) 143,69 145,89 148,08 138,43 128,70 130,90  Denmark (Dkr) 163,43 165,92 168,42 157,44 146,37 148,88  Ireland ( £ Irl) 15,993 16,237 16,481 15,408 14,324 14,569  United Kingdom ( £) 14,376 14,600 14,823 13,842 12,851 13,073  Italy (Lit) 32 057 32 546 33 036 30 884 28 712 29 106  Greece (Dr) 4 513,20 4 571,73 4 612,91 4 256,98 3 929,95 3 874,97  Spain (Pta) 2 790,81 2 831,85 2 872,88 2 688,96 2 507,39 2 536,46  Portugal (Esc) 5 326,29 5 366,77 5 413,89 5 153,43 4 900,37 4 920,31 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 7 0 8 (') 9 0 10 o 11 (1 ) 12 (') 1 . Gross aids (ECU) : I  Spain 19,449 19,727 20,005 18,783 17,550 17,829  Portugal 26,419 26,697 26,975 25,753 24,520 24,799  Other Member States 19,449 19,727 20,005 18,783 17,550 17,829 2. Final aids : I III IIl Seed harvested and processed in : l l  Federal Republic of Germany (DM) 45,79 46,44 47,10 44,22 41,32 41,97  Netherlands (Fl) 51,59 52,33 53,06 49,82 46,55 47,29  BLEU (Bfrs/Lfrs) 944,37 957,87 971,37 912,03 852,16 865,71  France (FF) 153,56 155,76 157,95 148,30 138,57 140,77  Denmark (Dkr) 174,65 177,15 179,64 168,67 157,60 160,10  Ireland ( £ Irl) 17,091 17,336 17,580 16,506 15,423 15,668  United Kingdom ( £) 15,371 15,594 15,817 14,836 13,845 14,068  Italy (Lit) 34 258 34 748 35 238 33 085 30 913 31 307  Greece (Dr) 4 828,35 4 886,88 4 928,07 4 572,13 4 245,10 4 190,12  Spain (Pta) 2 979,35 3 020,38 3 061,42 2 877,49 2 695,92 2 724,99  Portugal (Esc) 5 587,13 5 627,61 5 674,74 5 414,27 5 161,21 5 181,16 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. No L 203/68 Official Journal of the European Communities 26. 7. 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 7 1st period 8 (') 2nd period 9 (&gt;) 3rd period 10 o 4th period 11 (1) 1 . Gross aids (ECU) :  Spain 26,551 26,145 26,482 25,358 25,691  Portugal 35,557 33,323 33,654 32,550 32,883  Other Member States 23,317 21,083 21,414 20,310 20,643 2. Final aids : || || (a) Seed harvested and processed in (2) : ||  Federal Republic of Germany ||Il Il (DM) 54,89 49,63 50,41 47,81 48,60  Netherlands (Fl) 61,85 55,92 56,80 53,87 54,76  BLEU (Bfrs/Lfrs) 1 132,19 1 023,71 1 039,78 986,18 1 002,35  France (FF) 184,10 1 66,46 169,08 160,36 162,99  Denmark (Dkr) 209,38 189,32 192,30 182,38 185,37  Ireland ( £ Irl) 20,490 18,527 18,818 17,848 18,141  United Kingdom ( £) 17,749 16,643 16,909 16,023 16,288  Italy (Lit) 41 072 37 137 37 720 35 775 36 362  Greece (Dr) 4 551,58 5 202,60 5 248,17 4 912,81 4 997,26  Portugal (Esc) 7 515,07 7 025,59 7 080,91 6 842,29 6 911,65 (b) Seed harvested in Spain and I processed : I I I \  in Spain (Pta) 4 158,56 4 001,13 4 050,90 3 880,46 3 930,56  in another Member State (Pta) 4 227,28 4 067,23 4 116,09 3 948,80 3 998,89 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 7 1st period 8 2nd period 9 3rd period 10 4th period 11 5th period 12 DM 2,055470 2,053680 2,052340 2,051140 2,051140 2,047990 Fl 2,315170 2,313350 2,311940 2,310600 2,310600 2,306590 Bfrs/Lfrs 42,307600 42,269100 42,235000 42,207400 42,207400 42,137300 FF 6,980830 6,977570 6,974720 6,971320 6,971320 6,960300 Dkr 7,949870 7,945710 7,942800 7,939290 7,939290 7,929510 £Irl 0,768508 0,768512 0,768413 0,768420 0,768420 0,767470 £ 0,694893 0,695589 0,696110 0,696577 0,696577 0,697112 Lit 1 530,27 1 532,08 1 533,87 1 535,68 1 535,68 1 543,10 Dr 224,78900 226,74400 228,73800 230,98100 230,98100 237,83500 Esc 176,10600 178,01900 178,65800 179,25000 179,25000 181,33500 Pta 128,51700 128,83200 129,11600 129,36200 129,36200 130,03400